Citation Nr: 0513549	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1999.  The case was remanded to the RO for 
additional development in October 2000, May 2001, May 2003, 
and September 2004.


FINDING OF FACT

Hypothyroidism began years after service, and is not due to 
any incident of service including Agent Orange exposure 
during service in Vietnam.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed hypothyroidism, or a 
disorder consistent with hypothyroidism, as a result of his 
exposure to Agent Orange while in Vietnam.  He does not 
contend that he developed hypothyroidism during service; 
rather, he contends that the disorder, initially diagnosed in 
the early 1990's, developed as a result of his extensive 
exposure to Agent Orange during two tours of duty in Vietnam 
while in the U.S. Marine Corps.  He submitted evidence 
regarding the locations and amounts of Agent Orange and other 
dioxin-containing herbicides used in Vietnam; however, 
because the law presumes that he was exposed to Agent Orange, 
this evidence will not be discussed.  See 38 U.S.C.A. § 1116.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case 
of a veteran who served in the Republic of Vietnam during the 
Vietnam era, service connection based on exposure to 
herbicide agents (e.g., Agent Orange) in Vietnam will be 
presumed for certain specified diseases which are manifest 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Hypothyroidism is not among the diseases currently 
listed in the law as being presumptively associated with 
herbicide exposure.   

The evidence of record includes medical records dated from 
1994 to 2003 showing that the veteran was found to have an 
elevated TSH of 164 in 1994.  Following the initiation of 
thyroid replacement therapy (Synthroid, Levothroid), his TSH 
level gradually decreased to normal during the succeeding 
months.  A mildly elevated TSH in 1998 was followed by a 
medication adjustment; otherwise, his TSH levels have been 
normal.  There is no medical evidence of the presence of any 
other thyroid abnormality, and abnormal T3 or T4 levels have 
not been shown, although the veteran stated, in 1998, that he 
recalled experiencing fatigue and puffiness of the face and 
hands for some time prior to the diagnosis.  

Evidence in the veteran's favor includes an April 1998 report 
from the veteran's private doctor, D. Bramm, M.D., who wrote 
that it was "certainly possible" for a relationship between 
his thyroid condition and exposure to Agent Orange, noting 
that it was somewhat unusual for a male to have such a 
profound hypothyroid state, i.e., a TSH of 164 in February 
1994.  

In addition, a VA examination was conducted in November 1998, 
at which time the veteran reported a history of exposure to 
Agent Orange on numerous occasions while in Vietnam.  The 
examiner diagnosed hypothyroidism, "quite possibly" 
secondary to Agent Orange exposure.  

The veteran also submitted an abstract of, and later, a copy 
of an interim report of a study conducted by the U.S. Air 
Force on the effects of exposure to Agent Orange, dated in 
February 1988.  According to the report, this epidemiological 
study, called the Air Force Health Study (AFHS), was 
initiated for the purpose of determining the adverse effects, 
if any, associated with the herbicide spraying in Vietnam.  
The personnel in the study with known exposure to herbicides 
were referred to as Ranch Hands, after the code name for the 
herbicide spraying program, Operation Ranch Hand, and the 
study is often referred to informally as the Ranch Hand 
Study.  

The interim report included a section on endocrine system 
factors studied; as pertinent to the thyroid, the clinical 
variables studied were T3 uptake, serum T4, and free 
thyroxine index (FTI).  According to the report, of these, 
the only statistically significant difference was the T3 
uptake comparison, which decreased more sharply with 
advancing age in the Ranch Hands than in the control group.  
In the overall summary, it was noted that based on the 
information to date, dioxin could neither be implicated nor 
exonerated in the group differences shown, and further 
studies were required.  

Balanced against this is the report of a VA examination in 
June 2003, which observed that hypothyroidism is a relatively 
common problem, which could be idiopathic or due to an 
autoimmune process.  The examiner was not aware of any 
studies that showed a definite link between exposure to Agent 
Orange and the development of hypothyroidism.  The doctor 
reviewed the information on studies submitted by the veteran 
and concluded that the statement that endocrine function 
tended to decrease with age at a faster rate in a patient 
exposed to Agent Orange was not specific enough to make a 
diagnosis of hypothyroidism secondary to Agent Orange 
exposure.  

Similarly, on a VA examination in November 2004, the veteran 
was noted to have done well on replacement therapy, with no 
symptoms or signs of hyper or hypothyroidism at that time.  
He was euthyroid.  The examiner noted that hypothyroid was a 
common disease, and that a thorough review of the literature 
and textbooks did not disclose any account attributing the 
condition to Agent Orange exposure; therefore, the doctor 
concluded that the hypothyroidism was not at all related to 
Agent Orange exposure.  

Finally, the National Academy of Sciences (NAS) findings must 
be considered.  According to the Agent Orange Act, NAS was 
selected to review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides, as an 
independent, nonprofit scientific organization, with 
appropriate expertise, and which was not part of the Federal 
Government.  Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; 
Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 
Stat. 424, 425.  

The NAS reviewed the thyrotoxic potential of herbicides in 
its 2002 update.  68 FR 27630, 27640 (May 20, 2003).  It was 
explained that the thyroid gland secretes hormones (T4 and 
T3) which stimulate metabolic rate.  Id.  Secretion of T4 and 
T3 is under the control of thyroid-stimulating hormone (TSH), 
which is secreted by the anterior pituitary gland.  Id.  
While chemical-induced alterations in thyroid homeostasis can 
adversely affect the development of many organ systems, 
including the nervous and reproductive systems, most adverse 
effects are caused by lack of thyroid hormone alone rather 
than by increases in TSH.  Id.  Dioxin influences the 
metabolism of thyroid hormones and TSH.  Id.  

The NAS reviewed several studies, including the AFHS (Ranch 
Hand) study.  The NAS observed that at "each of the 1982, 
1985, 1987, 1992, and 1997 examinations conducted [in that 
study], there was a trend toward an increasing concentration 
of TSH, which was not accompanied by changes in circulating 
T4 or in the percentage uptake of T3 (measured only in the 
earlier years)."  Id., at 67641.  Significantly, there was 
"no evidence of changes in clinical thyroid disease.  The 
percentage with abnormally high TSH was higher at each 
examination in the high-exposure group than in the comparison 
population, but these findings were not very precise."  Id  

NAS concluded that "the AFHS study demonstrated biologic 
changes in TSH levels, but without any accompanying effect on 
the health of the Ranch Hand veterans," and that the 
evidence indicated that Ranch Hand personnel were able to 
adapt to the changes that may have been induced by higher 
dioxin levels.  Id.  Therefore, "NAS concluded that there 
[was] inadequate or insufficient evidence to determine 
whether an association exists between exposure to herbicides 
and adverse effects on thyroid homeostasis."  Id.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  38 U.S.C.A. § 1116(b).  In 
determining whether a presumption is warranted, the VA must 
take into account reports from NAS, as well as all other 
available sound medical and scientific information and 
analyses.  38 U.S.C.A. § 1116(b).  In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.  Id.  If a presumption is determined 
to be warranted, proposed regulations must be issued within 
60 days of such a determination.  38 U.S.C.A. § 1116(c).  
Moreover, an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
38 U.S.C.A. § 1116(b).

The statute further provides that if the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on May 20, 2003 (68 FR 27630).  The 
publication noted that "taking account of the available 
evidence and NAS' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and adverse effects on thyroid homeostasis outweighs 
the credible evidence for such an association, and he has 
determined that a positive association does not exist."  Id.  

Thus, in assessing the scientific evidence, which included 
more recent data compiled in connection with the Ranch Hand 
Study than in the veteran's 1988 interim report, the 
Secretary of VA found that the preponderance of the 
scientific evidence was against a positive association.  See 
38 U.S.C.A. § 1116(b).  While service connection based on 
herbicide exposure may still be established with proof of 
actual direct causation, such carries a very difficult burden 
of proof.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The NAS study essentially found that while an increase in the 
TSH level was shown in the Ranch Hand and other studies, 
there was no increase in the incidence of actual thyroid 
disease, or other adverse health effect.  Without a 
disability, there can be no service connection.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Moreover, 
particularly when balanced against the scientific evidence, 
the doctor's statements that it is possible that the 
veteran's hypothyroidism is due to Agent Orange carry little 
weight.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may not" 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

In sum, the scientific evidence that there is no positive 
association between herbicide exposure and the development of 
the disease of hypothyroidism outweighs the medical 
statements and earlier, interim scientific study suggesting a 
possibility of a connection.  The scientific evidence 
indicating a connection between a benign increase in the TSH 
level, unaccompanied by disease or other adverse health 
effect, does not provide a connection to a disability.  Thus, 
the weight of the credible evidence demonstrates that 
hypothyroidism was not due to any incident of service, 
including presumed Agent Orange exposure during service in 
Vietnam.  The Board concludes that hypothyroidism was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim; therefore, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.    

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

The file shows that by RO correspondence dated in June 2001 
and August 2003, the appellant was informed of the evidence 
necessary to substantiate his claim, and of his and VA's 
respective obligations in obtaining different types of 
evidence.  While these letters were sent to the veteran after 
the RO's January 1999 decision that is the basis for this 
appeal, that decision was already decided - and appealed -- 
by the time the VCAA was enacted.  Subsequent content-
complying notice was provided, and the veteran was not 
prejudiced by the failure to provide notice before the 
January 1999 rating decision.  The January 1999 notification 
of the rating decision, the March 1999 statement of the case, 
and supplemental statements of the case dated in October 
2000, November 2001, August 2003, and January 2005 also 
provided information regarding the evidence necessary to 
substantiate his claim, his and VA's respective obligations 
to obtain different types of evidence, the pertinent law and 
regulations, and the reasons his claim was denied.  Although 
he was not explicitly told to submit all pertinent evidence 
in his possession, the detailed explanations served to convey 
that information.   

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All potentially relevant evidence 
identified by the appellant has been received, and VA 
examinations have been conducted.  In view of the foregoing, 
the Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  







ORDER

Service connection for hypothyroidism is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


